Exhibit 10.2

RESTRICTED STOCK AGREEMENT

CHRISTOPHER & BANKS CORPORATION

2006 EQUITY INCENTIVE PLAN FOR NON-EMPLOYEE DIRECTORS

 

 

THIS AGREEMENT is made effective as of this               day of
               ,           , by and between Christopher & Banks Corporation, a
Minnesota corporation (the “Company”), and                                   
(the “Participant”).

W I T N E S S E T H:

WHEREAS, the Participant is, on the date hereof, a director of the Company or
one of its subsidiaries of the Company; and

WHEREAS, the Company wishes to grant a restricted stock award to the Participant
for shares of the Company’s Common Stock pursuant to the Company’s 2006 Equity
Incentive Plan For Non-Employee Directors (the “Plan”); and

WHEREAS, the Administrator of the Plan has authorized the grant of a restricted
stock award to the Participant;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

1.             Grant of Restricted Stock Award.  The Company hereby grants to
the Participant on the date set forth above a restricted stock award (the
“Award”) for                         (            ) shares of Common Stock on
the terms and conditions set forth herein, which shares are subject to
adjustment pursuant to Section 13 of the Plan.  The Company shall cause to be
issued one or more stock certificates representing such shares of Common Stock
in the Participant’s name, and shall hold each such certificate until such time
as the risk of forfeiture and other transfer restrictions set forth in this
Agreement have lapsed with respect to the shares represented by the
certificate.  The Company may also place a legend on such certificates
describing the risks of forfeiture and other transfer restrictions set forth in
this Agreement providing for the cancellation of such certificates if the shares
of Common Stock are forfeited as provided in Section 2 below.  Until such risks
of forfeiture have lapsed or the shares subject to this Award have been
forfeited pursuant to Section 2 below, the Participant shall be entitled to vote
the shares represented by such stock certificates and shall receive all
dividends attributable to such shares, but the Participant shall not have any
other rights as a shareholder with respect to such shares.

2.             Vesting of Restricted Stock.  The shares of Stock subject to this
Award shall remain forfeitable until the risks of forfeiture lapse according to
the following vesting schedule:

1


--------------------------------------------------------------------------------




 

Vesting Date

 

Cumulative Percentage of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

b.             If the Participant’s directorship with the Company (or a
subsidiary of the Company) ceases at any time prior to a Vesting Date for any
reason, including the Participant’s voluntary resignation or retirement, the
Participant shall immediately forfeit all shares of Stock subject to this Award
which have not yet vested and for which the risks of forfeiture have not lapsed.

3.             General Provisions.

a.             Director or Other Relationship.  This Agreement shall not confer
on the Participant any right with respect to continuance as a director or other
relationship by the Company, nor will it interfere in any way with the right of
the Company to terminate such directorship or relationship.

b.             Mergers, Recapitalizations, Stock Splits, Etc.  Except as
otherwise specifically provided in any employment, change of control, severance
or similar agreement executed by the Participant and the Company, pursuant and
subject to Section 13 of the Plan, certain changes in the number or character of
the shares of Stock of the Company (through sale, merger, consolidation,
exchange, reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend, or otherwise) shall result in an
adjustment, reduction, or enlargement, as appropriate, in the number of shares
subject to this Award.  Any additional shares that are credited pursuant to such
adjustment shall be subject to the same restrictions as are applicable to the
shares with respect to which the adjustment relates.

c.             Shares Reserved.  The Company shall at all times during the term
of this Award reserve and keep available such number of shares as will be
sufficient to satisfy the requirements of this Agreement.

d.             Withholding Taxes.  To permit the Company to comply with all
applicable federal and state income tax laws or regulations, the Company may
take such action as it deems appropriate to ensure that, if necessary, all
applicable federal and state payroll, income or other taxes are withheld from
any amounts payable by the Company to the Participant.  If the Company is unable
to withhold such federal and state taxes, for whatever reason, the Participant
hereby agrees to pay to the Company an amount equal to the amount the Company
would otherwise be required to withhold under federal or state law prior to the
transfer of any certificates for the shares of Stock subject to this Award. 
Subject to such rules as the Administrator may adopt, the Administrator may, in
its sole discretion, permit Participant to satisfy such withholding tax
obligations, in whole or in part, by delivering shares of Common Stock received
pursuant to this Award having a Fair Market Value, as of the date the amount of

2


--------------------------------------------------------------------------------




tax to be withheld is determined under applicable tax law, equal to the minimum
amount required to be withheld for tax purposes.  Participant’s request to
deliver shares for purposes of such withholding tax obligations shall be made on
or before the date that triggers such obligations or, if later, the date that
the amount of tax to be withheld is determined under applicable tax law. 
Participant’s request shall be approved by the Administrator and otherwise
comply with such rules as the Administrator may adopt to assure compliance with
Rule 16b-3 or any successor provision, as then in effect, of the General Rules
and Regulations under the Securities and Exchange Act of 1934, if applicable.

e.             2006 Equity Incentive Plan For Non-Employee Directors.  The Award
evidenced by this Agreement is granted pursuant to the Plan, a copy of which
Plan has been made available to the Participant and is hereby incorporated into
this Agreement.  This Agreement is subject to and in all respects limited and
conditioned as provided in the Plan.  All defined terms of the Plan shall have
the same meaning when used in this Agreement.  The Plan governs this Award and,
in the event of any questions as to the construction of this Agreement or in the
event of a conflict between the Plan and this Agreement, the Plan shall govern,
except as the Plan otherwise provides.

f.              Lockup Period Limitation.  Participant agrees that in the event
the Company advises Participant that it plans an underwritten public offering of
its Common Stock in compliance with the Securities Act of 1933, as amended, and
that the underwriter(s) seek to impose restrictions under which certain
shareholders may not sell or contract to sell or grant any option to buy or
otherwise dispose of part or all of their stock purchase rights of the
underlying Common Stock, Participant hereby agrees that for a period not to
exceed 180 days from the prospectus, Participant will not sell or contract to
sell or grant an option to buy or otherwise dispose of this Award or any of the
underlying shares of Common Stock without the prior written consent of the
underwriter(s) or its representative(s).

g.             Stock Legend.  The Administrator may require that the
certificates for any shares of Common Stock purchased by Participant (or, in the
case of death, Participant’s successors) shall bear an appropriate legend to
reflect the restrictions of Paragraph 3(f) of this Agreement; provided, however,
that failure to so endorse any of such certificates shall not render invalid or
inapplicable Paragraph 3(f).

h.             Scope of Agreement.  This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns and of the Participant and
any successor or successors of the Participant.

i.              Arbitration.  Any dispute arising out of or relating to this
Agreement or the alleged breach of it, or the making of this Agreement,
including claims of fraud in the inducement, shall be discussed between the
disputing parties in a good faith effort to arrive at a mutual settlement of any
such controversy.  If, notwithstanding, such dispute cannot be resolved, such
dispute shall be settled by binding arbitration.  Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The arbitrator shall be a retired state or federal judge or an
attorney who has practiced securities or business litigation for at least 10
years.  If the parties cannot agree on an arbitrator within 20 days, any party
may request that the chief judge of the District Court for Hennepin County,
Minnesota, select an arbitrator.  Arbitration will be conducted pursuant to the
provisions of this Agreement, and the

3


--------------------------------------------------------------------------------




commercial arbitration rules of the American Arbitration Association, unless
such rules are inconsistent with the provisions of this Agreement.  Limited
civil discovery shall be permitted for the production of documents and taking of
depositions.  Unresolved discovery disputes may be brought to the attention of
the arbitrator who may dispose of such dispute.  The arbitrator shall have the
authority to award any remedy or relief that a court of this state could order
or grant; provided, however, that punitive or exemplary damages shall not be
awarded.  The arbitrator may award to the prevailing party, if any, as
determined by the arbitrator, all of its costs and fees, including the
arbitrator’s fees, administrative fees, travel expenses, out-of-pocket expenses
and reasonable  attorneys’ fees.  Unless otherwise agreed by the parties, the
place of any arbitration proceedings shall be Hennepin County, Minnesota.

ACCORDINGLY, the parties hereto have caused this Agreement to be executed on the
day and year first above written.

CHRISTOPHER & BANKS CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

Participant





 

4


--------------------------------------------------------------------------------